Title: To Thomas Jefferson from William Short, 14 May 1787
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Monday 14th. of May 1787

I went into the country on wednesday last, the day of Colo. Smith’s departure from this place, and returned here yesterday evening. The Porter who has never failed forwarding me my letters with the greatest punctuality except in this instance, omitted it entirely, so that on my arrival yesterday I recieved in the same instant your three letters of May 1. 4. and 5. The reason of this neglect I cannot learn, or rather there is no reason at all. He says that the letter of May 1 did not arrive until friday. I should suppose he must be mistaken, as that of the 4th. was sent here on thursday by Mr. Grand. That also had its misfortune. Mr. Grand inclosed it to me, and added on the address to be opened by the Maitre d’hotel in case of my absence. This addition escaped notice; so that his letter inclosing yours waited quietly here my arrival. This being the 13th. in the evening, and the packet being to sail the 10th. I deemed it altogether vain to make any effort to send your letter for Mr. Jay by that conveyance. I have written to Mr. Limosin desiring he would let me know if there was any vessel at Havre to sail in a very short time to America, and at the same time I shall look out for an opportunity for England, and forward your letter by one or the other of these chanels as circumstances may direct. I am extremely sorry for the disappointment, but hope you will see clearly that it has been occasioned by ill fortune, and by the porter, rather than any neglect on my part. You expected that your letter would arrive here the 8th. or 9th. but Mr. Grand did not recieve it until the 10th. At least his letter inclosing it to me is of that date and I am persuaded he lost no time in forwarding it. Thus as it arrived here only the evening of the day on which the packet was to sail, the chance against its having been delivered at Havre in time, is very great. At this season of the year it is certainly probable that the packet would sail on the day fixed, and more than probable, before the end of the day after that fixed. It is this Sir which makes me suppose that even had I been in Paris at the arrival of your letter it would not have prevented this inconvenience.

You have acknowleged the reciept of all my letters except my last. It was dated the 8th. inst. and sent to Aix. I am apprehensive you may have passed by that place before its arrival. I hope however you will have left instructions to have your letters sent after you. I am the more desirous you should recieve it because it contains a letter from your daughter. She has been indisposed, but at present perfectly recovered as I learn from Mr. Petit, who carried her your letter this morning. The letters which Colo. Smith took for you from hence will be left with his banker at Bordeaux, in case he should not meet with you himself. You will be therefore so good as send for them on your arrival there at the house of Messrs. N. P. French & Nephew.
At length the fatal box of seeds has arrived. Petit recieved it four days ago and immediately sent it to the hotel de Tessé. He tells me there is only one kind of seeds. I have not since seen Mde. de Tessé so that I know not the kind.
I am very happy your idea respecting Crevecoeur’s memoire is the same with that which I had taken up. I am perfectly satisfied it should rest as it is, because I am persuaded if ever you should be obliged to disavow it, you will do me the justice at the same time to exculpate me from the reproach of having acted so inconsiderately.
I went to Frouillé’s this morning to desire he would procure you the book you mention. I shall send him to-morrow the title which I forgot to take with me, and he promises to have it here before your return.The Servants you had discharged have all left the place. Espagnol has been and is still very ill.—Your horses are worth the double of what they were when you left them. They want nothing but exercise; of this they never have enough, and perhaps none except when I am in Paris. I use one or the other of them every day in my cabriolet. They both go gently so that I drive them any where that I have occasion to go in Paris. In the beginning Petit gave them exercise, but since the novelty of the thing has gone, he has become tired of it, and exercises only the saddle horse. However on the whole they are well taken care of. On the day of the review Colo. Smith mounted one of your carriage horses, my servant followed us on the other, and I had your sorrel—and your cavalry made really a very good figure. Smith’s horse having been in the military line was perfectly trained to the business, and I advise you if ever you go on a like parade to take him in preference to your saddle horse.
The Assembly is still sitting but I know not with precision what  they are doing. The King has determined on a loan, I think of sixty or eighty million. It has been registered in the Parliament, without hesitation, for any thing I have heard to the contrary. It is said that the deficit proves on a further examination to be 180 million instead of 112.
It has been some time since I have seen the Marquis de la fayette. It is said in Paris that M. de Calonne sollicited about the time of his dismission to have him together with the Archbishop of Aix and the Bishop of Langres, and a fourth not known, put in the bastile. This demand with others for the banishment of very respectable and powerful persons served to open the eyes of the King, and very much to his honor. The moment he was disabused, he did not hesitate to sacrifice this minister to the wishes of his people. In this trait there is certainly more real glory, than in the conquest of a kingdom.
This letter will be sent to the care of Mr. Bondfield at Bordeaux, and I hope you will recieve it there. Accept my dear Sir the sincerest wishes for your perfect health and happiness from Your friend & servant,

W short

